246 Ga. 401 (1980)
271 S.E.2d 832
AVRET
v.
McCORMICK.
36302.
Supreme Court of Georgia.
Argued July 8, 1980.
Decided September 24, 1980.
*402 Sidney F. Wheeler, Robert G. Tanner, for appellant.
Paul S. Weiner, for appellee.
UNDERCOFLER, Chief Justice.
We granted certiorari in this case to determine if, in a medical malpractice suit against a physician, a nurse duly graduated from schools of nursing and licensed in this state and who has drawn blood and given intravenous injections in numbers exceeding two thousand, is qualified to testify as an expert witness as to standards of care in keeping sterile a needle used to draw blood from a patient.
We find the Court of Appeals correctly held that the nurse was qualified as an expert witness for the stated purpose and that the trial court erred in excluding her testimony.
"A witness with such skill, knowledge or experience in a field or calling as to be able to draw an inference that could not be drawn by the average layman may be qualified as an expert witness." Agnor, Georgia Evidence, § 9-5. "Medical experts are persons possessing technical and peculiar knowledge, and any person learned in medical or physiological matters is qualified to testify as an expert thereon, even though he is not a medical practitioner." 32 CJS 336, Evidence, § 546(92). "A nurse may or may not be qualified to state an inference as to a medical or surgical matter according to the extent of his or her training and experience and the subject of the inference." 32 CJS 345, Evidence, § 546(92).
In Shea v. Phillips, 213 Ga. 269, 271 (98 SE2d 552) (1957), we held that the proof ordinarily required to overcome the presumption that medical or surgical treatment is performed with the care, skill, and diligence required by the medical profession is that given by physicians or surgeons as expert witnesses. Our holding today is not inconsistent with that ruling. As the Court of Appeals noted, there was testimony by the doctor himself that the drawing of blood is not treatment exclusively within the professional skills of medical doctors.
Judgment affirmed. All the Justices concur.